Citation Nr: 1519042	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  08-16 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right knee disability.  



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the United States Marine Corps from December 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 20111, a Board hearing was held before the undersigned; a transcript of the hearing is of record.    

In September 2011 and April 2014, the claim was remanded for further development.  


FINDING OF FACT

The Veteran has current right knee arthritis; he injured the right knee on at least two occasions during service; he was diagnosed with a meniscal tear soon after service; and he has affirmatively reported that he's experienced continuity of right knee symptomatology since service.    


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a right knee disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.



II.  The Merits of the Service Connection Claim

The Veteran asserts that he injured his right knee during service and that has continued to bother him ever since.  

The service treatment records show that the Veteran initially injured his right knee playing football in April 1997.  An April 12, 1967 progress note shows a diagnosis of probable anterior cruciate strain.  In May 1997, he suffered a separate twisting right knee injury and reported it was difficult to put weight on the knee.  Then in July 1967, the Veteran was again seen for knee trouble.  At that time, he reported that he was still unable to run.  In September 1967, he was given an ace wrap for the right knee in order to play football.  However, in October 1967, he suffered a hyperextension injury of the knee while playing football.  The diagnostic impression was knee sprain with effusion.  

The earliest post-service medical evidence of knee pathology is from February 1968, only a few months after service.  At that time, a private physician rendered a diagnosis of torn medial meniscus of the right knee.  Then, at a subsequent March 1968 VA examination, the Veteran reported that since the most recent injury in service, his knee had felt weak and that sometimes it almost would give way.  He also reported some tenderness in both the medial and lateral aspects of the joint.   Physical examination of the knee was primarily unremarkable; however, the VA examiner did find a slight degree of genu recurvatum of both knees with extension to slightly less than 0 degrees.  The diagnosis was internal derangement of the right knee by history, no objective evidence of the disease.  

Subsequent medical records from 1991 to 1994 show that the Veteran was experiencing ongoing problems with his right knee.  A November 1991 VA medical certificate shows a diagnosis of chronic, intermittent knee pain.  A December 1991 certificate indicates that arthroscopic surgery of the right knee was considered.  The diagnosis was torn cartilage of the right knee.  A separate December 1991 VA medical certificate indicates that the Veteran was suffering from right knee pain that he had experienced upon waking up and that was attributed at least in part to an old injury.  The diagnosis was possible meniscus sprain vs posterior capsule tear.  A January 1992 certificate then shows that the Veteran reported that he had originally injured the knee in 1967 and that he was told during that time frame that he had ligament and cartilage damage.  A November 1994 VA medical certificate similarly indicates that the Veteran had been suffering from recurrent knee pain over approximately the past 25 years.  The diagnostic impression was arthritis.  A more recent March 2011 private hospital x-ray report shows a diagnosis of right knee osteoarthritis with more prominent involvement of the medial compartment.  

Considering the above summarized evidence, it is clearly established that the Veteran suffered at least two right knee injuries during service and that he was diagnosed with a torn medial meniscus within three months after separation from service.  Also, although the March 1968 VA examination was primarily unremarkable, the Veteran did report weakness and giving way; it is not clear that the VA examiner evaluated the Veteran's knee in a weight-bearing position to assess these reported symptoms; and the examination did show slight genu recurvatum which may have qualified as a disability by VA standards.  See 38 C.F.R. § 4.71a, Diagnostic Code 5263 (indicating that acquired genu recurvatum with objectively demonstrated weakness and insecurity in weight bearing warrants a 10 percent disability rating).  Additionally, the Veteran has affirmatively testified that his right knee has continued to bother him since the injuries in service and the Board does not find a basis in the record for finding this report not credible.

Notably, at an October 2011 VA examination and in a May 2014 VA supplemental medical opinion, VA medical professionals found that the Veteran's current right knee arthritis was less likely related to injury in service and more likely due to wear and tear associated with the Veteran's active lifestyle, chosen profession and normal aging.  However, neither professional relied on an accurate medical history in making these findings, as the October 2011 VA examiner failed to address the finding of the torn medial meniscus just a few months after separation from service and the May 2014 VA clinician did not clearly address it, indicating that there was "no specific diagnosis" of internal derangement or meniscal tear associated with the Veteran's injuries in service.  Consequently, these medical opinions may be afforded only minimal probative weight.  
In sum, current right knee arthritis, knee injuries in service and continuity of right knee symptomatology from the injuries in service up until the present have all been shown, and the VA medical opinions are minimally probative.  Accordingly, resolving reasonable doubt in the Veteran's favor, all elements of a claim for service connection based on continuity of symptomatology involving a chronic disease (i.e. arthritis) have been satisfied and service connection for a right knee disability is warranted on this basis.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   


ORDER

Service connection for a right knee disability is granted.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


